DETAILED ACTION
This office action is responsive to communications filed on November 20, 2020.  Claims 1-7, 10-13 and 15 have been amended.  New claim 16 has been added.  Claims 1-16 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (KR20150039978A, English translation attached) in view of Queseth et al. (US 2012/0294185).

Regarding Claim 1, An teaches a method for a network management server to determine a root sequence index, the method comprising:
determining whether to reassign a root sequence index of a cell managed by a base station (“Selecting a reference cell (S11) is a step of selecting a cell that requires allocation or reallocation of a root sequence index. Such a reference cell may be arbitrarily designated by a user, a reference cell may be designated by detecting a cell in which a collision occurs … the reference cell is a cell in which the root sequence index (RSI) is allocated and reassigned. The reason and method of selection may be various” – See [0031]; The method determines to reassign a root sequence index of a cell by detecting a collision);
determining a root sequence index to be reassigned to the cell based on a number of handovers between the cell and neighbor cells thereof, in case that the root sequence index is determined to be reassigned (“On the other hand, in the second embodiment, as described above, the neighbor relationship and the number of handoff attempts are reflected. For example, in FIG. 4, 8000 handoff attempts are generated between Cell A and Cell B, between 4000 and 200 cells between Cell B and F, and between 1000 and 2 cells between Cell J and Cell K. For example, it is assumed that handoff attempts of 9000 in both directions, 1000 in both directions between Cell C and Cell G, 2000 in both directions between Cell C and Cell M, and 8500 attempts between Cell A and Cell J have occurred” – See [0051]; “handoff information for allocating and reassigning a root sequence index are received from the EMS collection processor 20” – See [0063]; See also [0052]-[0056] and Fig. 3; The root sequence index is reassigned based on a number of handoffs between neighbor cells); and
transmitting the determined root sequence index to the base station (“The method for allocating and reallocating a root sequence index according to the present invention automatically selects and provides a target root sequence index to be allocated to a cell when the root sequence index is assigned” – See [0024]; “the root sequence index value that can be finally provided to the cell A is selected and provided” – See [0050]; The reallocated root sequence index is provided to the cell/base station).
An does not explicitly teach determining whether to reassign a root sequence index of a cell managed by a base station based on a random access channel (RACH)-related statistical information including RACH-related counter information.
However, Queseth teaches determining whether to reassign a root sequence index of a cell managed by a base station based on a random access channel (RACH)-related statistical information “a base station can detect preambles from UEs in neighboring cells and thus the root sequences used in the neighboring cells. The UEs at the borders of a cell will also use the root sequences of the neighboring cells when attempting to access neighboring cells. By storing statistics of root sequences relating to root sequences used for PRACH preamble which are heard from neighboring cells the base station can select a root sequence range that is not colliding with the neighboring cells” – See [0044]; “the stored statistics comprises statistics relating to root sequences used for PRACH preamble in neighbouring cells. In this case, the tuned parameter associated with the construction of the PRACH is the root sequence to be used for the PRACH preamble such that root sequence used for the base station does not collide with root sequences of neighboring cells” – See [0049]; The base station determines to reassign a root sequence based on a determination that preambles are colliding with neighboring cells.  The determination is based on RACH-related counter information of stored statistics that indicate preambles which are heard from neighboring cells.  The stored statistics indicate a count of preambles which have been heard at least once from neighboring cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An to include determining whether to reassign a root sequence index of a cell managed by a base station based on a random access channel (RACH)-related statistical information including RACH-related counter information.  Motivation for doing so would be to further improve performance by ensuring that preambles used by the UE are constructed from root sequences that do not collide with root sequences used in the neighboring cell (See Queseth, [0045]).

Regarding Claim 2, An in view of Queseth teaches the method of Claim 1.  An does not explicitly teach that the RACH-related statistical information comprises information associated with at least one 
However, Queseth further teaches that the RACH-related statistical information comprises information associated with at least one of a number of random access (RA) preamble signals transmitted by a terminal to the base station or a number of scheduled transmission messages transmitted by the terminal to the base station (“a base station can detect preambles from UEs in neighboring cells and thus the root sequences used in the neighboring cells. The UEs at the borders of a cell will also use the root sequences of the neighboring cells when attempting to access neighboring cells. By storing statistics of root sequences relating to root sequences used for PRACH preamble which are heard from neighboring cells the base station can select a root sequence range that is not colliding with the neighboring cells” – See [0044]; “the stored statistics comprises statistics relating to root sequences used for PRACH preamble in neighbouring cells. In this case, the tuned parameter associated with the construction of the PRACH is the root sequence to be used for the PRACH preamble such that root sequence used for the base station does not collide with root sequences of neighboring cells” – See [0049]; The RACH-related statistical information relates to a number of preambles that are received at the base station from a terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An such that the RACH-related statistical information comprises information associated with at least one of a number of random access (RA) preamble signals transmitted by a terminal to the base station or a number of scheduled transmission messages transmitted by the terminal to the base station for the same reasons as those given with respect to Claim 1.

“As described above, when handoffs between cells are collected, the priority level is set in the order of RSI with less handoffs in the second embodiment” – See [0052]; The RSI (root sequence index) with the least/smallest number of handoffs is given priority for reassignment).

Regarding Claim 7, An teaches the method of Claim 1.  An further teaches that the number of handovers includes at least one of a number of successful network-controlled handovers between the cell and neighbor cells, or a number of successful terminal-based handovers between the cell and neighbor cells (“If the serving cell (or source base station) currently providing the service to the user terminal (UE) in the handoff (HO) is determined to require the handoff (HO) according to the measurement report from the user terminal (UE), The serving cell (or source base station) transmits a handoff request message together with the context of the user terminal to the target cell (or target base station) to which the user terminal (UE) will move” – See [0004]; “the handoff information may be the number of handoff attempts and success rate between the serving cell and the receiving cell” – See [0060]; The number of handovers includes a number of successful handovers between the serving cell and receiving/neighbor cell, wherein a handover initiated by the network based on measurement reports from the UE is a network-controlled handover).

Claim 10 is rejected based on reasoning similar to Claim 1.
Claim 12 is rejected based on reasoning similar to Claim 4.
Claim 15 is rejected based on reasoning similar to Claim 7.

Claims 6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (KR20150039978A, English translation attached) in view of Queseth et al. (US 2012/0294185) and further in view of Sarkar (US 2010/0232318).

Regarding Claim 6, An in view of Queseth teaches the method of Claim 1.  An and Queseth do not explicitly teach that determining a root sequence index to be reassigned to the cell comprises determining the root sequence index to be reassigned to the cell from among root sequence indexes belonging to a root sequence index pool.
However, Sarkar teaches determining a root sequence index to be reassigned to the cell from among root sequence indexes belonging to a root sequence index pool (“Note that through centralized planning (e.g., effectuated by parameter selection component 212, . . . ), some root sequences can be reserved for interference estimation as described above” – See [0094]; “a subset of the root sequence indices can be allocated for use by cells configured to support high speed user equipments (UEs) (e.g., having a velocity greater than a threshold such as 300 kph, . . . ). Additionally or alternatively, a disparate subset of the root sequence indices can be reserved for use by a base station to measure interference in a RACH region” – See [0116]; A root signature index is assigned from indexes belonging to a reserved subset/pool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An to include determining the root sequence index to be reassigned to the cell from among root sequence indexes belonging to a root sequence index pool.  Motivation for doing so would be to reserve root sequence indexes for specific purposes such as interference measurement and support of high speed UEs (See Sarkar, [0116]).


However, Sarkar teaches that the network management server includes a self-optimized network (SON) server (“It is to be appreciated that network manager 202 can be any appropriate network entity such as, for instance, a SON server” – See [0063]; “Parameter selection component 212 can plan access parameters for the network (e.g., SON, system 200, . . . ). Further, parameter selection component 212 can update the access parameters (e.g., as needed, periodically, . . . ). When choosing the access parameters, parameter selection component 212 can optimize parameters to reduce interference among RACH attempts” – See [0067]; The server is a SON server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An such that the network management server includes a self-optimized network (SON) server.  Motivation for doing so would be to select centrally optimized parameters for random access that mitigate interference among RACH attempts and/or mitigate uplink interference due to RACH (See Sarkar, [0013]).

Regarding Claim 14, An in view of Queseth teaches the network management server of Claim 10.  An and Queseth do not explicitly teach that the controller is configured to determine the root sequence index to be reassigned to the cell from among root sequence indexes belonging to a root sequence index pool. 
However, Sarkar teaches determining a root sequence index to be reassigned to the cell from among root sequence indexes belonging to a root sequence index pool (“Note that through centralized planning (e.g., effectuated by parameter selection component 212, . . . ), some root sequences can be reserved for interference estimation as described above” – See [0094]; “a subset of the root sequence indices can be allocated for use by cells configured to support high speed user equipments (UEs) (e.g., having a velocity greater than a threshold such as 300 kph, . . . ). Additionally or alternatively, a disparate subset of the root sequence indices can be reserved for use by a base station to measure interference in a RACH region” – See [0116]; A root signature index is assigned from indexes belonging to a reserved subset/pool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An to include determining the root sequence index to be reassigned to the cell from among root sequence indexes belonging to a root sequence index pool for the same reasons as those given with respect to Claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (KR20150039978A, English translation attached) in view of Queseth et al. (US 2012/0294185) and further in view of Chen et al. (US 2017/0295596).

Regarding Claim 8, An in view of Queseth teaches the method of Claim 1.  An and Queseth do not explicitly teach that the base station broadcasts the determined root sequence index to terminals located in the cell.
However, Chen teaches that the base station broadcasts the determined root sequence index to terminals located in the cell (“UE 115-a may determine which subset of PRACH resources to use based on information from base station 105-a (e.g., information conveyed by system information block (SIB) such as PRACH configuration information, which may include a root sequence index” – See [0054]; “UE 115-b may receive, broadcast system information (e.g., system information block type 1 (SIB1) and system information block type 2 (SIB2)).” – See [0061]; The base station broadcasts the root sequence index to UEs in the cell).
.

Allowable Subject Matter
Claims 3, 5, 11, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On pages 9-13 of the remarks, Applicant argues in substance that An does not teach “determining whether to reassign a root sequence index of a cell managed by a base station based on a random access channel (RACH)-related statistical information including RACH-related counter information.”  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Queseth reference.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.